Title: From George Washington to Robert Orme, 28 July 1755
From: Washington, George
To: Orme, Robert

 

[Mount Vernon, 28 July 1755]
To Robert Orme Esqr.PhiladelphiaMy Dear Orme

I arrived at Home the day before yesterday, without meeting with an Egachee, or any other remarkable event. I calld at Belhaven on purposely to acquaint Majr Carlyle with your desire, who will use all possible means to procure a Vessel though I fear it will be somewhat difficult to do it at present, as the Shipping have are most of them employ’d, in transporting the Tobo from the difft Warehouses. to Europe.
It is impossible to relate the difft accts that was were given of our late unhappy Engagemt; but all all of which tendd, greatly to the disadvantage of the poor deceasd Genl, who is censur’d on all hands. As I have no certn conveyance for this Letter I shall only add my sincere compts to Morris, Burton, Gage & Dobson and shall take annother oppertunity of writg to you at Philidelphia, and of being more particular, I am my Dear Orme Your truely Affe

G——W——n

 

Mount Vernon July 28th 1755

I shoud take it particularly kind if Morris woud get the Order’s copied from the 16th of June to the 9th of July, and send them to me by the first safe conveyance.
